J-A33027-16
                              2017 Pa. Super. 60

IN THE INTEREST OF: N.B., A MINOR,       :  IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
                                         :
APPEAL OF: COMMONWEALTH OF               :
PENNSYLVANIA                             : No. 527 WDA 2016

                 Appeal from the Order Dated March 11, 2016,
               in the Court of Common Pleas of McKean County,
               Criminal Division, at No: CP-42-JV-0000063-2015

BEFORE:    LAZARUS, SOLANO, and STRASSBURGER,* JJ.

OPINION BY STRASSBURGER, J.:                      FILED MARCH 08, 2017

     The Commonwealth of Pennsylvania appeals from the order entered on

March 11, 2016, which granted the motion to suppress filed on behalf of

N.B. (Appellee).1   We reverse the order and remand this case for further

proceedings.

     On April 28, 2016, Appellee’s mother (Mother) received information

from her daughter that Appellee and his twin brother, D.B., then 14 years

old, had engaged in sexual conduct with a nine-year-old female who lived in

an adjacent apartment. Mother confronted Appellee and his brother, both of

whom confirmed the allegations. Mother reported the conduct to the boys’

school district. In response, Lieutenant Steve Caskey of the Bradford Police


1
  The Commonwealth filed its notice of appeal on April 8, 2016; the
Commonwealth included in the notice its certification that suppression would
substantially hinder its prosecution of the case. See Notice of Appeal,
4/8/2016. “In a criminal case, under the circumstances provided by law, the
Commonwealth may take an appeal as of right from an order that does not
end the entire case where the Commonwealth certifies in the notice of
appeal that the order will terminate or substantially handicap the
prosecution.” Pa.R.A.P. 311(d).

*Retired Senior Judge assigned to the Superior Court.
J-A33027-16


Department requested that Appellee and his brother be brought to the police

station for an interview. Based on the inculpatory statements elicited during

that interview, the Commonwealth filed a written allegation of delinquency.

On December 1, 2015, Appellee’s attorney filed a motion to suppress.2        A

hearing was held on that motion on February 17, 2016. On March 11, 2016,

the juvenile court granted Appellee’s motion.     This timely appeal followed.

Both the Commonwealth and the juvenile court complied with the mandates

of Pa.R.A.P. 1925.

        The Commonwealth presents the following issue for our review.

              Did the [juvenile] court err in granting [Appellee’s] motion
        to suppress where [Appellee] consulted with [Mother] prior to
        police questioning, and where [Mother] voluntarily brought
        [Appellee] to the police station, and where [Appellee] and
        [Mother] were both read their Miranda[3] rights, with each
        indicating that they understood those rights?

Commonwealth’s Brief at 5 (unnecessary capitalization and underlining

omitted).

        When the Commonwealth appeals from a suppression order, the

relevant scope and standard of review is as follows.

        [W]e are required to determine whether the record supports the
        factual findings of the suppression court, and we are bound by
        those facts and may reverse only if the legal conclusions drawn

2
 Appellee’s case proceeded separately from that of his brother. The motion
and order at issue here concern only Appellee’s statements to police.
3
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                      -2-
J-A33027-16


     therefrom are in error. Since [the j]uvenile prevailed below, we
     consider only the evidence of [the j]uvenile and so much of the
     Commonwealth’s evidence that is un-contradicted when read in
     the context of the entire record. Concomitantly, where the
     questions presented concern legal questions, we are not bound
     by the suppression court’s determinations and our standard of
     review is de novo.

In re T.P., 78 A.3d 1166, 1169 (Pa. Super. 2013).

     Instantly, the Commonwealth argues that the juvenile court erred in

granting Appellee’s motion to     suppress because      the   totality of the

circumstances presented here demonstrates that Appellee’s confession was

made voluntarily. Commonwealth’s Brief at 12.

           In [Commonwealth v. Williams, 475 A.2d 1283, 1287
     (Pa. 1984)], which addressed a juvenile’s waiver of his Miranda
     rights in the context of providing a confession during police
     interrogation, our Supreme Court held:

                  The requirements of due process are satisfied,
           and the protection against the use of involuntary
           confessions which law and reason demand is met by
           application of the totality of circumstances analysis
           to all questions involving the waiver of rights and the
           voluntariness of confessions made by juveniles. All of
           the attending facts and circumstances must be
           considered and weighed in determining whether a
           juvenile’s confession was knowingly and freely given.
           Among those factors are the juvenile’s youth,
           experience, comprehension, and the presence or
           absence of an interested adult.

     Id. at 1288. Other factors to consider in this context also include
     “(1) the duration and means of an interrogation; (2) the
     [juvenile’s] physical and psychological state; (3) the conditions
     attendant to the detention; (4) the attitude of the interrogator;
     and (5) any and all other factors that could drain a person’s
     ability to withstand suggestion and coercion.” In re V.C., 66



                                    -3-
J-A33027-16


      A.3d 341, 351 (Pa. Super. 2013) (internal quotation marks
      omitted) (providing further that waiver must be made
      voluntarily, knowingly, and intelligently).

In re N.M., 141 A.3d 539, 543–44 (Pa. Super. 2016) (footnotes omitted).

             The “interested adult” rule … provided that no person
      under the age of eighteen years could waive his right to remain
      silent and his right to the assistance of counsel without being
      provided an opportunity to consult with an interested adult, who
      is informed of the juvenile’s rights and is interested in the
      welfare of the juvenile.” Williams, 475 A.2d at 1286–87. …[T]he
      presence or absence of an interested adult is no longer a per se
      requirement, but one factor in determining the voluntariness of a
      juvenile’s waiver of his or her Miranda rights. Id. at 1288; In
      re V.C., 66 A.3d [at] 351[].

Id. at 547 n. 2.

      As to the aforementioned factors, the certified record establishes the

following.

             A recording of the interview was introduced into evidence.
      When Officer Caskey met with [Appellee], his brother, and
      Mother, Officer Caskey read Miranda warnings to all of them
      and explained that the room and interviews were being audio
      and visually recorded. No waivers were signed by Mother,
      [Appellee], or his twin brother. [Officer Caskey explained that,
      due to the nature of the case, that criminal charges may be filed.
      N.T., 2/17/2016]. Officer Caskey explained very clearly that
      Mother was permitted to be present for the interviews, but he
      preferred to speak with each of them individually. Mother
      acquiesced and let the boys be interviewed individually. Officer
      Caskey first interviewed [Appellee], then his twin. During the
      interview, [Appellee] understood why he was there and was
      forthright with Officer Caskey in answering the questions.
      [Appellee] disclosed his actions in detail.

            The interview took place in an office and was audio and
      visually recorded. There was a desk between Officer Caskey and
      [Appellee]. Officer Caskey remained seated in his desk for the



                                    -4-
J-A33027-16


      entirety of the interview. [Appellee] was seated across the desk
      and the door was immediately behind him. There were no
      barriers or obstacles between [Appellee] and the door. The door
      was closed, but it remained unlocked at all times. Officer Caskey
      maintained a calm and cool manner during questioning. He did
      not yell or threaten [Appellee]. [Appellee] was never restrained.
      [Appellee] did not appear to be under the influence of any drugs
      or alcohol and had a normal physical appearance. [Appellee]
      was responsive to questioning and disclosed many details to
      Officer Caskey and agreed to meet again for additional
      interviews. The interview in question lasted a total of twenty-
      seven (27) minutes, with [Appellee] being interviewed
      individually for approximately ten (10) minutes.

Juvenile Court Opinion, 3/12/2016, at 1-3 (unnumbered).

      At the suppression hearing, Mother testified that she understood the

Miranda warnings. N.T., 2/17/2016, at 14. She also indicated that, at the

time of the interview, she understood there could be criminal consequences

as a result of her sons’ actions, although “not to the extent” to which she is

now aware. Id. However, on redirect examination, she stated that Appellee

could not have understood the legal ramifications of his statement because

she did not understand. Id. at 27. Appellee testified that he had difficulty

understanding in school, id. at 48-49; that he affirmed he understood his

Miranda warnings at the time of the interview but had no appreciation for

the meaning of those warnings, id. at 47-49; and that all he understood was

“that [he] was in trouble and that [he] had to own up to it,” id. at 54.




                                     -5-
J-A33027-16


      Based on the foregoing, the juvenile court determined that Appellee’s

statements should be suppressed because Appellee “participated in the

interview under compulsion of a parent[; therefore], the disclosures made

were not voluntary.” Juvenile Court Opinion, at 5 (unnumbered). Notably,

the juvenile court found Mother’s testimony “less than credible.” Id.

7/1/2016, at 4 (unnumbered). Rather, the court “considered most strongly

[Appellee’s] own testimony that he believed he was forced to be there by his

mother and that he was directed to confess.” Id. at 4-5 (unnumbered).

      We are mindful that, in evaluating whether a statement to police

satisfies the requirements of due process we are “constrained to examine

only whether an individual’s confession was the product of coercion, duress,

or the use of other measures by interrogators deliberately calculated to

overcome his or her free will.” Commonwealth v. Wright, 14 A.3d 798,

815 (Pa. 2011) (citation omitted; emphasis added).          Accordingly, our

concern with respect to the voluntariness of Appellee’s confession is coercion

by law enforcement. Here, Appellee did not testify that Officer Caskey

behaved inappropriately during the interview.     Rather, the record reveals

quite the opposite.

      Specifically with respect to Mother, Williams and its progeny support

the presence of an interested adult who can advise a juvenile as to his rights

and act in his best interest as one factor in determining the voluntariness of




                                    -6-
J-A33027-16


a juvenile’s confession. Here, Mother brought Appellee to the police station

and advised him to tell the truth.       However, these actions cannot be

reasonably interpreted to rise to the level of coercion such that suppression

is warranted. The juvenile court erred in conflating the actions of Mother

with prohibited conduct by law enforcement.

      Viewing the evidence in the light most favorable to Appellee, as we

must, the record demonstrates that the statements during Appellee’s

interview were made knowingly, intelligently and voluntarily.   Accordingly,

we hold that the juvenile court erred in granting Appellee’s motion to

suppress.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

      Judge Lazarus joins.

      Judge Solano files a dissenting opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/8/2017




                                     -7-